DETAILED ACTION

Application filed 12/29/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Specification and drawings are accepted. 
IDSs have been considered. PTO-1449s are attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 

	
    PNG
    media_image1.png
    594
    642
    media_image1.png
    Greyscale


The claim states, “…create a link with a first device based on a synchronous connection protocol using the second communication circuit…”
Is the first device mentioned here an external first device? 
Is the first device same as the first communication circuit? 
The claim then states, “…transmit first data to the first device via the link on a first time slot among a plurality of time slots of a transmission/reception period of the link, receive, from the first device via the link, second data including audio data obtained by the first device on a second time slot among the plurality of time slots…”
Is the second data that is received from the first device include the same audio data the first device receives on a second time slot? It is not clear why it would just transmit the same data that is received? 
Essential elements are missing from the claim. 
Then the claim states, “…receive third data including additional data for the second data within a retransmission window configured for data retransmission among the plurality of time slots…” 
It is not clear who receives the third data. 
Does the electronic device receive the third data or does the first device receive the third data?
What is the additional data for the second data referring to in the claim? 
Essential elements are missing from the claim. 
The last limitation refers to an external electronic device. Is this different than the electronic device that is mentioned in the preamble of the claim?
Independent claims 10 and 15 are rejected for similar reasons and require corrections as well. Respective dependent claims 2-9, 11-14 and 16-20 further limit parent claims and are rejected at least based on dependency. 
Corrections are requested. 
It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts have been cited for Applicants’ review. It Applicants believe an interview with the Examiner might advance prosecution, then they are invited to contact the Examiner with proposed amendments for a discussion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112